Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 10, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                 NO. 14-15-00738-CV



                  IN RE EDWARD R. NEWSOME, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-24410

                        MEMORANDUM OPINION

      On September 2, 2015, relator Edward R. Newsome filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator complains of actions taken by
respondents “John Doe, et al.”

      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. Relator
has not named a judge of a district or county court in this court’s district as
respondent or shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against “John Doe, et al.”

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                                    PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.




                                          2